Citation Nr: 1743469	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-21 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to retroactive payment of dependency benefits from December [redacted], 2001 to May 24, 2002, for child M.

2. Entitlement to retroactive payment of dependency benefits from October [redacted], 2004 to May 20, 2005, for child E.

3. Entitlement to retroactive payment of dependency benefits from February [redacted], 2006 to May 19, 2006, for child A.

4. Entitlement to retroactive payment of dependency benefits from March [redacted], 2010, her 18th birthday, through May 24, 2010, for child G.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to September 1991. He passed away  in September 1991 while on active duty. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).

In April 2017, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge at the Montgomery RO. The transcript of the hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks DIC benefits for her four children.  Specifically, for child M from December [redacted], 2001, her 18th birthday, through May 24, 2002, the date she graduated high school; for child E from October [redacted], 2004, her 18th birthday, through May 20, 2005, the date she graduated from high school; for child A from February [redacted], 2006, her 18th birthday, through May 19, 2006, the date she graduated from high school; and for child G from March [redacted], 2010, her 18th birthday, through May 24, 2010, the date she graduated high school. The children were living with their mother throughout high school.

DIC may be awarded to a surviving child upon the service-connected death of the veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a). A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a). The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school. 38 C.F.R. §§ 3.503, 3.667. Pension or compensation may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday. 38 C.F.R. § 3.667(a)(1).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date. 38 C.F.R. § 3.667(a)(2). The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date. 38 C.F.R. § 3.31.

Here, the appellant's entitlement to DIC for her children ended when they each turned eighteen years of age. Accordingly, as the appellants' children were attending an approved educational institution on their 18th birthdays, they were eligible to DIC. After high school graduation, DIC payments may have been resumed if the children commenced attending an approved educational institution after their 18th birthdays and evidence of such school attendance had been filed within 1 year from that date. 38 C.F.R. § 3.667(a)(5). Therefore, in this particular case, the appellants' children would have had until December [redacted], 2001, October 29, 2004, February 5, 2007 and March 12, 2011, respectively, or one year from their commencement of college, to submit evidence of their attendance of an approved educational institution to resume their DIC payments.  

The record does not disclose that the appellant's children filed an application for DIC benefits within the time frames discussed above. However, the original claims folder has been lost and many decisional documents are missing. The appellant contends that she timely filed the appropriate forms on behalf of her children which are among the lost documents. The record has been held open as the appellant reported having some documents in her possession, but she has not submitted any additional documentation.

The Board finds that the AOJ must document that all possible actions have been undertaken to recreate the lost folder. In addition, the appellant should be provided written notice to provide the AOJ with all copies of relevant correspondences in her possession.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request her to provide copies of any and all communications with VA regarding DIC benefits, to include copies of any date stamped applications for DIC benefits on behalf of her children.

2. The AOJ should conduct an additional search for the missing paper claims folder and recreate, to the extent possible, all decisional documents and correspondences pertaining to the Veteran's and appellant's claims with VA which may have been stored electronically.

3. Thereafter, readjudicate the claims. If any benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

